Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reciting how the tolerance envelope is calculated, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The recitation of calculating a tolerance envelope is not enabling because the use of the calculate tolerance envelope is understood as a major part of the invention, but there is no recitation on how the envelope is calculated and therefore it is difficult to determine exactly what is involved in calculating the tolerance envelope.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of "defining a desired cutting contour pattern" is unclear because there is no recitation of the method or structure involved with defining.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “known” is unclear because it is not determinable what makes the spatial position known in the art.  The assumption is that the use of known is meant to be indicative that the applicant intends to mean that the spatial position is determined by the user.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “assumes a predetermined position” and “assumed a spatial position” is unclear what is involved with assuming, the interpretation is that the applicant means to indicate that the tube is put in position or something thereof.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of "storing" is used multiple times in the instant application and is understood to be an important part of the invention, however, there is no recitation on how and by what structure the tolerance envelope nor how the desired cutting contours are to be stored.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of "defining a desired cutting contour pattern" is unclear because there is no recitation of the method or structure involved with defining.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6664499 B1 Brink (hereinafter “Brink”) in view of US 20180117718 A1 RAJAGOPALAN (hereinafter “RAJAGOPALAN”). 
Regarding claim 1, Brink teaches, except where struck through, preamble as discussed above and further discloses claim.  Brink does not teach A method for producing a tubular frame comprising a plurality of tubes (column 1, lines 4-27) which are welded together at several actual interfaces in each case via two respective joining surfaces ( column 1, lines 21-23), at least one of the two joining surfaces representing an actual cutting contour (implicitly disclosed in the joining of tubes; it is clear that tubes as shown in figure 1 for example are joined on at least one cut end face; scribe line 12 is taught as being placed to allow for a final cut column 1 lines 28 to 42) along which one of the two tubes to be welded in each case was cut out or cut off with a laser beam before welding ( column 2, lines 63-65), contours (column 4, lines 3-18), which are each assigned to one of the actual cutting contours (column 4, lines 3-18), (figure 2 and column 5, line 61 - column 6, line 16), and optically recording and measuring the tube (column 10, line 38 - column 12, line 2), spatially moving the tube using the gripping arm until the tube lies within the tolerance envelope calculated for the tube (figure 2 and column 5, line 61- column 6, line 16, though Brink does not teach a tolerance envelope, it is obvious that the four-axis overhead gantry arm 30 of Brink has the capability to positon a duct 56 in to position of the tolerance envelope later discussed herein as part of RAJAGOPALAN), feeding the tube using the tube feeder to a laser cutting device in such a way that the tolerance envelope calculated for the tube assumes a predetermined position relative to the laser cutting device (figure 2 and column 5, line 61- column 6, line 16, though Brink does not teach a tolerance envelope, it is obvious that the four-axis overhead gantry arm 30 of Brink has the capability to positon a duct 56 in to position of the tolerance envelope later discussed herein as part of RAJAGOPALAN), the tube having thus assumed a spatial position defined by a spatial position of the tolerance envelope relative to the laser cutting device (figure 2 and column 5, line 61- column 6, line 16, though Brink does not teach a tolerance envelope, it is obvious that the four-axis overhead gantry arm 30 of Brink has the capability to positon a duct 56 in to position of the tolerance envelope later discussed herein as part of RAJAGOPALAN), and wherein the laser beam of the laser cutting device describes the desired cutting contour related to the tolerance envelope and the actual cutting contour is cut on the tube (figure 2 , the actual cutting contour corresponding to a projection of the desired cutting contour onto the tube (column 4, lines 13-18, and the cutting relative to the plane corresponds to a projection).  RAJAGOPALAN teaches, the method comprising calculating a tolerance envelope for each individual tube of the plurality of tubes and storing the calculated tolerance envelope with reference to a coordinate system related to a tube feeder (par. 301 teaches pipe alignment procedure 1042; first and second pipes 1022a and 1022b are obviously a plurality of pipes; par. 301 teaches the internal weld system 5004 may include a feedback system (e.g., using inspection detector 5056, one or more processors 5140, orientation motors 5030, 5074, external cradle 5330, 6010A, 6010B, internal clamps 5144, 5144, 7050, 7052 as will be explained in detail below) that is configured to sense whether the ends 1038a, 1038b of the first and second pipes 1022a, 1022b are properly aligned which is analogous to creating  tolerance envelope because there is an expectation that the pipes fit with in a window such that par. 348 and par. 370 teach that it is not desired to have a gap 5344 nor positional alignment error causes opposite Hi-Lo; par. 371 teaches that the one or more processors 5140 are configured to adjust the relative positioning between the pipes (to correct their alignment errors) by controlling the cradles 5330 or the cradles 6010A and 6010B)  for the tubular frame and storing the desired cutting contours in relation to the tolerance envelopes of the individual tubes (par. 371).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Brink reference, to include the method comprising calculating a tolerance envelope for each individual tube of the plurality of tubes and storing the calculated tolerance envelope with reference to a coordinate system related to a tube feeder, and further, for the tubular frame and storing the desired cutting contours in relation to the tolerance envelopes of the individual tubes, as suggested and taught by RAJAGOPALAN, for the purpose of providing a means to advantageously sense whether the ends 1038a, 1038b of the first and second pipes 1022a, 1022b are properly aligned (par. 301).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6664499 B1 Brink (hereinafter “Brink”) in view of US 20180117718 A1 RAJAGOPALAN (hereinafter “RAJAGOPALAN”) in view of US 4274621 A Illakowicz (hereinafter “Illakowicz”). 
Regarding claim 2, Illakowicz teaches, wherein the actual cutting contour is in the form of a cutout surface (end face 3) in a shell of one of the tubes (fig. 1, fig. 3), which corresponds, for tubes inserted in the same tolerance envelope with different tolerance deviations (column 9 lines 12 to 29), to a differently modified image of the desired cutting contour (column 9 lines 12 to 29; fig. 1, fig. 3), so that another one of the tubes welded to the actual cutting contour assumes a same relative position to the tolerance envelope of the inserted tube (column 8 lines 22 to column 9 line 12), regardless of the position of the inserted tube in the tolerance envelope (column 8 lines 13 to 28; column 8 lines 27 to 28 teaches end face 3 may be chamfered to provide additional diverging clearance, it is obvious that the clearance is added to accommodate for tolerances of the parts).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Brink and RAJAGOPALAN references, to include wherein the actual cutting contour is in the form of a cutout surface in a shell of one of the tubes, which corresponds, for tubes inserted in the same tolerance envelope with different tolerance deviations, to a differently modified image of the desired cutting contour, so that another one of the tubes welded to the actual cutting contour assumes a same relative position to the tolerance envelope of the inserted tube, regardless of the position of the inserted tube in the tolerance envelope, as suggested and taught by Illakowicz, for the purpose of providing a means to achieve an effective join the end of the tube 1is profiled to provide an end face 3 which straddles the cylindrical surface of the tube 2 so that the tube 2 is intended to be received in complementary relationship within the saddle surface of the profiled end and with the end face 3 adjacent to the cylindrical surface of the tube 2 (column 8 lines 15 to 21).

Regarding claim 3, Illakowicz teaches, wherein the actual cutting contour is in the form of an end face of one of the tubes (The profiled end face 3), which has a different angle (acute angle a, figure 1 and figure 3) with a tube axis of the tube for the tubes inserted into the same tolerance envelope with different tolerance deviations (column 8 lines 13 to 28; column 8 lines 27 to 28 teaches end face 3 may be chamfered to provide additional diverging clearance, it is obvious that the clearance is added to accommodate for tolerances of the parts).  RAJAGOPALAN  further teaches so that a different one of the tubes welded to the actual cutting contour assumes a same relative position to the tolerance envelope of the inserted tube, regardless of the position of the inserted tube in the tolerance envelope (par. 369 to par. 375 teach positioning and checking of the pipes welded to the frame assembly).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Brink and RAJAGOPALAN references, to include wherein the actual cutting contour is in the form of an end face of one of the tubes, which has a different angle with a tube axis of the tube for the tubes inserted into the same tolerance envelope with different tolerance deviations, so that a different one of the tubes welded to the actual cutting contour assumes a same relative position to the tolerance envelope of the inserted tube, regardless of the position of the inserted tube in the tolerance envelope, as suggested and taught by Illakowicz and RAJAGOPALAN, for the purpose of providing a means to control axial position and the two angles (pitch and yaw) (RAJAGOPALAN par. 372).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763